DETAILED ACTION
1.         Claims 1-4, 7, 10, 11, 13 and 27-38 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 3 7 CFR 1.114
3.         A request for continued examination under 37 CFR 1.1 14, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.1 14. Applicant's submission filed on 06/24/2022 has been entered.

Examiner Note
4.         The Examiner called the Applicant’s representative on Nov. 09, 2022 and Nov. 14, 2022 to discuss 35 USC § 112 rejections for condition of allowance. However until Nov. 15, 2022 no response is received from the Applicant’s representative. 

Response to amendment
5.         Claims 1, 3, 7, 10, 11, and 13 have been amended. 
6.         Claims  5, 6, 8, 12 and 21-26 have been cancelled. 
7.         New claims  27-38 have been added. 

Response to Argument
8.         Applicants’ response to the last Office Action filed on 05/26/2022 has been entered and made of record. Based on the Applicant amendment and argument the rejection based on the office action dated on 05/26/2022  is expressly withdrawn. After further search and consideration no prior art is found to anticipate or render claim 1 as amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor
regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.


9.	Claims 13, 35 and 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre- AIA  the applicant regards as the invention.
10.	In claim 13, recites “adjoining voxels’ renders the claim unclear. It is unclear if the in claim 1,  identify voxels and contiguous voxels in claim 13 are  the same or different. Thus said lack of clarity causing the metes and bounds of the claimed invention to be vague and ill-defined, whereby the claims  are rendered indefinite. Appropriate correction and/or clarification are required. For purposes of examination, the limitation will be interpreted as different voxels.
11.	Claim 13 , in line 9 recites a limitation “a functional threshold” lacks clarity because  it is not clear if  the functional threshold is the same as or different from a minimum threshold value and/or a maximum threshold value in claim 11; said lack of clarity causing the metes and bounds of the claimed invention to be vague and ill-defined, whereby the claim is rendered indefinite. 

12.	Claim 35, recites a limitation “the define distance about 6mm”. The term “about 6mm” make the claim limitation unclear. Specifically it is not clear if a dimension of a region that includes the voxels is less than or greater than or equal to 6mm. Said lack of clarity causing the metes and bounds of the claimed invention to be vague and ill-defined, whereby the claim is rendered indefinite.

13.	Claim 37, recites a limitation “the predefined distance about 20mm”. The term “about 20mm ” make the claim limitation unclear. Specifically it is not clear if a predefined distance is measure based on the voxels are less than or greater than or equal to 20mm. Said lack of clarity causing the metes and bounds of the claimed invention to be vague and ill-defined, whereby the claim is rendered indefinite.

Allowable Subject Matter
14.	Claims 1, 2, 3, 4, 7, 10, 11, 27-34, 36, and 38 are allowed.

15.	Claims 13, 35 and 37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
16.	Regarding claim 1 no prior art is found to anticipate or render the following limitation obvious “applying a predetermined criterion to the determined index values for at least one of the DAN and the DMN to identify voxels having a canonical RSN membership likelihood consistent with a desired target location for the therapeutic stimulation intervention; and 
selecting, from the voxels identified as meeting the predetermined criterion, a set of contiguous voxels to serve as the target location for the therapeutic stimulation intervention in the subject;” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIKIRTE T ASHINE whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FIKIRTE (Fiki) T ASHINE/            Examiner, Art Unit 3793     

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793